UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11101 W. 120th Ave., Suite 200, Broomfield, Colorado 80021 (Address of principal executive offices) (303) 544-1111 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer's common stock as of December 11, 2014 was 6,411,413. Explanatory Note The purpose of this Amendment No. 1 to RoomLinx, Inc.’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2014 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on December 12, 2014, is to furnish Exhibits 101 to the Form 10-Q in accordance with Rule 201(c) and Rule 405 of Regulation S-T.Exhibits 101 provide the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language).This Amendment No. 1 to the Form 10-Q also updates the Exhibit Index to reflect the furnishing of Exhibits 101. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the disclosures made in the original Form 10-Q. - 2 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Roomlinx, Inc. By:/s/ Michael S. Wasik Michael S. Wasik Chief Executive Officer Date:December 12, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Michael S. Wasik Michael S. Wasik Chief Executive Officer (Principal Executive Officer) By:/s/ Michael S. Wasik Michael S. Wasik Interim Chief Financial Officer and Interim Principal Accounting Officer (Principal Financial Officer) Date:December 12, 2014 - 3 - Exhibit Index EXHIBIT NUMBER DESCRIPTION 31.1 * Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certification of the Interim Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 * Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive and Chief Financial Officers. 101.INS † XBRL Instance Document 101.SCH † XBRL Taxonomy Extension Schema Document 101.CAL † XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF † XBRL Taxonomy Extension Definition Linkbase Document 101.LAB † XBRL Extension Labels Linkbase Document 101.PRE † XBRL Taxonomy Extension Presentation Linkbase Document * Filed as an exhibit to the original Form 10-Q for the quarter ended September 30, 2014, filed December 12, 2014. † In accordance with SEC rules, this interactive data file is deemed “furnished” and not “filed” for purposes of Sections 11 or 12 of the Securities Act of 1933 and Section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under those sections or acts. - 4 -
